DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 01/10/2022 which amended claims 22, 25 and 26. Claims 1-27 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious wherein the housing has a space for accommodating the thermal module, a dimension of the space is L, an average velocity of the airflow before entering the plurality of fins is V, and a pitch between adjacent fins of the plurality of fins is P, wherein a reference value Y= [2.9*(V+1)*(P-2.3)^2 + 2.4*(V-3.308)^2 + 15.82], and when L is greater than or equal to Y, the thermal module is a three-dimensional vapor chamber thermal module or a tower thermal module. 
This limitation in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Likewise, dependent claims 2-21 are non-obvious over the prior art by virtue of their dependency upon allowable independent claim 1.
Regarding Claim 22, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the first internal space of the base and the second internal space of the at least one heat pipe communicate with each other, and a fluid, contained inside and within the first internal space and the second internal space.
These limitations in combination with the other limitations of claim 22 renders the claim non-obvious over the prior art of record.
Regarding Claim 25, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a base comprising a metal substrate and a plurality of sub-fins, and the metal substrate having at least one groove; a plurality of fins, disposed on the at least one heat pipe and directly contacted to the at least one heat pipe, wherein an extending direction of the plurality of fins and an extending direction of the plurality of sub-fins are perpendicular to each other.
These limitations in combination with the other limitations of claim 25 renders the claim non-obvious over the prior art of record.

Li (US 2009/0153805) teaches a projector (Figure 2), characterized in comprising: 
a housing (Figure 2; Housing 10); 
a light source module (Figure 2; Light Source 20), disposed in the housing (Figure 2; Housing 10) and configured to provide an illumination beam (see Paragraph [0014]); 
a light engine module (Figure 2; Liquid Crystal Panel 130), disposed in the housing (Figure 2; Housing 10) and configured to convert the illumination beam into an image beam (see Paragraph [0014]); 
a projection lens module (Figure 2; Lens Module 150), configured to project the image beam to form an image (see Paragraph [0014]); and 
a three-dimensional vapor chamber thermal module (Figure 2; Heat Dissipation System 30), disposed in the housing (Figure 2; Housing 10) and contacting the light source module (Figure 2; Light Source 20) or the light engine module, wherein the three-dimensional vapor chamber thermal module (Figure 2; Heat Dissipation System 30) comprises: 
a base (Figure 3; Base 510), having a first internal space (Figure 3; Groove 513); 
at least one heat pipe (Figure 3; Heat Pipe 80), having a second internal space (see Paragraph [0019]; wherein it is disclosed that the heat pipe 80 has a phase-changeable working fluid sealed therein thereby indicating an internal space), wherein the first internal space (Figure 3; Groove 513) of the base (Figure 3; Base 510) and the second internal space (see Paragraph [0019]; wherein it is disclosed that the heat pipe 80 has a phase-changeable working fluid sealed therein thereby indicating an internal space) of the at least one heat pipe (Figure 3; Heat Pipe 80) communicate with each other (see Paragraph [0021]); 
a plurality of fins (Figure 3; First Fins 530), disposed on the at least one heat pipe (see Figure 3; wherein the first fins 530 are disposed on the heat pipe 80); and 
a fluid (Paragraph [0019]; Phase-Changeable Working Fluid ), flowing in the first internal space and the second internal space (see Paragraphs [0019] and [0021]).

Li (US 2009/0153805) teaches a projector (Figure 2), characterized in comprising: 
a housing (Figure 2; Housing 10);
a light source module (Figure 2; Light Source 20), disposed in the housing (Figure 2; Housing 10) and configured to provide an illumination beam (see Paragraph [0014]); 
a light engine module (Figure 2; Liquid Crystal Panel 130), disposed in the housing (Figure 2; Housing 10) and configured to convert the illumination beam into an image beam (see Paragraph [0014]); 
a projection lens module (Figure 2; Lens Module 150), configured to project the image beam to form an image (see Paragraph [0014]); and 
a tower thermal module (Figure 2; Heat Dissipation System 30), disposed in the housing (Figure 2; Housing 10) and contacting the light source module (Figure 2; Light Source 20) or the light engine module, wherein the tower thermal module (Figure 2; Heat Dissipation System 30) comprises: 
a base (Figure 3; Base 510), having at least one groove (Figure 3; Groove 513); 
at least one heat pipe (Figure 3; Heat Pipe 80), partially disposed in the at least one groove (see Figure 3 and Paragraph [0021]); and 
a plurality of fins (Figure 3; Second Fins 630), disposed on the at least one heat pipe (see Figure 3; wherein the second fins 630 are disposed on the heat pipe 80).
As it pertains to claim 1, Li does not expressly disclose that the housing has a space for accommodating the thermal module, a dimension of the space is L, an average velocity of the airflow before entering the plurality of fins is V, and a pitch between adjacent fins of the plurality of fins is P, wherein a reference value Y= [2.9*(V+1)*(P-2.3)^2 + 2.4*(V-3.308)^2 + 15.82], and when L is greater than or equal to Y, the thermal module is a three-dimensional vapor chamber thermal module or a tower thermal module.
As it pertains to claim 22, Li does not expressly disclose the first internal space of the base and the second internal space of the at least one heat pipe communicate with each other, and a fluid, contained inside and within the first internal space and the second internal space.
As it pertains to claim 25, Li does not expressly disclose a base comprising a metal substrate and a plurality of sub-fins, and the metal substrate having at least one groove; a plurality of fins, disposed on the at least one heat pipe and directly contacted to the at least one heat pipe, wherein an extending direction of the plurality of fins and an extending direction of the plurality of sub-fins are perpendicular to each other.

As the applicant has stated in the arguments filed 01/10/2022 the phase-changeable working fluid of Li is sealed in the heat pipe 80 but not in the groove 513, and with reference to figure 3 of Li, groove 513 and heat pipe 80 are not communicated with each other. Thus, reference Li fails to disclose the features “the fist internal space of the base and the second internal space of the at least one heat pipe communicate with each other and a fluid, contained inside and within the first internal space and the second internal space”, and effectively also fails to achieve the technical effect of fluid flowing in the first internal space and the second internal space as shown in figure 2A of the instant application.
Additionally, as the applicant has stated in the arguments filed 01/10/2022, Li fails to disclose the features “a plurality of fins, disposed on the at least one heat pipe and directly contacted to the at least one heat pipe” recited in claim 25 and as a result also fails to achieve the technical effect of “promoting heat dissipation efficiency”.
Dependent claims, claims 2-21, 23-24 and 26-27, are likewise allowable by virtue of their dependency upon allowable independent claims 1, 22 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882